Citation Nr: 1634447	
Decision Date: 09/01/16    Archive Date: 09/09/16

DOCKET NO.  10-27 362A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for bilateral ankle disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Young, Counsel



INTRODUCTION

The Veteran served on active duty from July 1972 to January 1976.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.


REMAND

In February 2010 during a visit with a VA primary care provider, the Veteran reported that he could no longer work due to his bilateral ankle pain and that he was currently working on getting his Social Security Administration (SSA) benefits.  During the October 2013 VA compensation examination, the Veteran reported that he receives SSA disability insurance benefits for his left and right ankles.  The Veteran's record does not contain any records from SSA.  VA has a duty to obtain relevant SSA records when it has notice that the Veteran is receiving SSA disability benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Because these documents are potentially relevant to his service connection claim, the Board finds that a remand is necessary in order to obtain the Veteran's complete SSA records, including all administrative decisions on his application for SSA disability benefits and all underlying medical records.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

Regardless of the Veteran's response, the RO must attempt to obtain all outstanding VA treatment records dated from mid-June 2013 to the present.

The RO must also attempt to obtain complete copies of the Veteran's SSA records, including all administrative decisions, medical records, and any other evidence considered by SSA as part of any claim for benefits submitted by the Veteran.  

All attempts to secure this evidence must be documented in the Veteran's record.  If, after making reasonable efforts to obtain the named records, the RO is unable to secure the same, the RO must notify the Veteran and his representative and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; and (c) describe any further action to be taken by the RO with respect to the claim.  The Veteran and his representative must then be given an opportunity to respond.

4.  After completing the above actions and any other development as may be indicated by a response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

